Title: From George Washington to Adam Stephen, 3 December 1755
From: Washington, George
To: Stephen, Adam



[Alexandria, 3 December 1755]
To Lieutenant Colonel Stephen, of the Virginia Regiment.

Your Letters, by Jenkins, were sometime coming to hand; as I suppose mine will be in getting to you; he being ordered round by Fredericksburgh. The Employ you mention, in apprehending Deserters, is very laudable; nevertheless I must desire you will repair immediately to the Fort, to see that the Orders left there, and those you have since received, are punctually complied with. If you find that the Hill opposite to Fort Cumberland, upon a proper review, is capable of containing a sufficient work of defence, and that the adjoining hill has not the command of it; you may order Timber and other necessaries to be got, to erect a Fort and Barrack there.

I have ordered some falling axes to be made here, and shall provide some broad ones out of the Stores, which shall be sent up by the first Waggons. I wait here in hourly expectation of seeing a Vessel from Hampton with Sundries for the use of the Regiment. as soon as she arrives, and I have sent off the contents, I shall set out for Winchester.
I am extremely sorry to hear that the men still continue to desert; and must think, it is partly owing to mismanagement: and their escape, to inactivity of the Officers. Surely they do not pursue them with proper resolution, or they might be taken. I have not yet received the Meeting Bill; it shall be forwarded when I do. Yesterday being the time appointed to Rendezvous here, came in ten Officers, with twenty Recruits; which make up the number at this place, twenty-five—Great! As to what you desire, of going on an Embassy to the Creeks and Cherokees; I have no more right to give leave for as long an absence, than I have to commission you with proper authorities for such an undertaking: both must proceed from the Governour. If he approves, I have no objection. But, if I may offer my opinion, I can scarcely think he will; since the Colonels, Bird and Randolp, are already appointed. I have sent up a thousand pounds to Mr Boyd, for payment of the Troops: and Mr Lemon informing me the Rangers were complaining on this head; I have ordered him to send money for paying them also: Colonel Fairfax not being in the way to do it.
I would have you send as many Officers as you can spare, after acquainting them with the determination mentioned in my last, to the Election in Fredericksburgh and Hampshire, and to all other public meetings: I am deceived, if those public places will not afford men, if pains are taken. Give each a copy of the enclosed Instructions. I have thought it advisable, since my last letter to you, to employ the Officers in this Service; the Elections affording favourable opportunities to increase our numbers: to neglect which I should be loth. They must be punctual in repairing to the Rendezvous at the limited time; for then I shall endeavour to put this Service under better regulation, &c. Yours—

N.B. I wish you would take a party, and examine well the Hill at

the mouth of Patterson’s Creek: I have a great notion that is a very good place.


Alexandria: December 3d 1755.

